Jenkins, P. J.
1. The averment in the instant affidavit to obtain an attachment, that the defendant was “about to remove from the limits of said county,” could not rationally be construed to have any other meaning than that the affiant intended to aver, and did aver, that the defendant had subjected himself to the process of attachment under the Civil Code (1910), § 5055, in that he was “actually removing, or about to remove, without the limits of the county.” Accordingly, the court did not err in overruling the motion to. dismiss the attachment..
2. On the issue made by the traverse to the grounds ,of attachment, the verdict in favor of the plaintiff was authorized by the evidence.

Judgment affirmed.


Stephens and Bell, JJ., concur.